Exhibit 10.55


SETTLEMENT & MUTUAL RELEASE AGREEMENT
by and between
Agricon Global Corporation
and
Stephen Abu Jr., African Heavy Equipment Limited, Ghana Journeys Limited
June20, 2014 (the “Effective Date”)


 
This Settlement & Mutual Release Agreement (the “Agreement”) is executed on  the
Effective Date shown above by and between Stephen Abu Jr., residing in Ghana
(“Abu”) and African Heavy Machinery Limited, a Ghana limited liability company
(“AHM”), and Ghana Journeys Limited  a Ghana Limited Liability company (“GJL”),
and Agricon Global Corporation, a Delaware Corporation with a place of business
at 25 E. 200 South,  UT 84043, City of Lehi, State of Utah  (“Agricon”) (Abu,
AHM, GJL, and Agricon individually “Party” and  together the “Parties”), and is
intended to effect a settlement and mutual release between the Parties.


 
WITNESSETH:


Whereas AHM has advanced payments to Agricon SH Ghana Limited creditors and
incurred administrative costs in behalf of Agricon SH Ghana Limited, a wholly
owned subsidiary of Agricon, in the approximate amount of $95,411 through March
31, 2014; and


Whereas Agricon owns all 200,000 issued and outstanding shares of Agricon SH
Ghana Limited; and


Whereas, Agricon SH Ghana Limited owes certain service providers and vendors
amounts of approximately $116,109 in addition to the amounts owed to AHM as set
forth above, has not made its land lease payment of $200,000 that was due in
December 2013, has not started farm operations as required by its agreement with
the land owners, and has no cash or operations to generate cash, and Agricon is
desirous of discontinuing operations in Ghana; and


Whereas Agricon SH Ghana Limited, owes $745,120 to Agricon (intercompany
account) for advances made to Agricon SH Ghana Limited since its inception.


Whereas Abu has been serving as Vice President of Agricon and Agricon owes Abu
$97,469 ($7,500 for accrued salary and $89,969 in Notes Payable) as of March 31,
2014, and Abu has been granted an option to acquire 1,000,000 shares of Agricon
common stock; and


Whereas Agricon has no funds to advance to Agricon SH Ghana Limited, for its
payment of obligations, or to pay amounts owed to Abu; and
 
 
 

--------------------------------------------------------------------------------

 


Whereas the Parties wish to keep an amicable and respectful relationship with
one another;


NOW THEREFORE, in recognition of good and valid consideration the receipt and
adequacy of which is hereby agreed, the Parties agree as follows:


1.           AHM advances to Agricon SH Ghana Limited.  Agricon has agreed to
issue and AHM has agreed to accept as full payment of amounts owed by Agricon SH
Ghana Limited, 3,500,000 shares of Agricon common stock.


2.           Intercompany account.  Agricon will deduct from the amount owed to
it by Agricon SH Ghana Limited (intercompany account)  of $97,469 (the total
owed by Agricon to Abu), and add $95,411 for the Agricon stock issued to AHM in
behalf of Agricon Ghana Limited, leaving a balance of $743,062 in the
intercompany account.


3.           Sale of Agricon SH Ghana Limited to GJL, and GJL assumption of
vendor liabilities. Agricon has agreed to assign its full ownership of Agricon
SH Ghana Limited (200,000 shares), cancel (write off) the balance of $743,062 in
the intercompany account, and issue 4,755,000 shares of Agricon common stock to
GJL, and GJL has agreed to accept the shares of Agricon SH Ghana, the common
stock of Agricon and assume ownership of Agricon SH Ghana Limited along with the
assumption of any and all liabilities of Agricon SH Ghana Limited as of June 20,
2014.


4.           Abu resignation as Vice President of Agricon and cancellation of
stock options.  Abu agrees to cancel his stock option agreement and resign as
Vice President of Agricon, in exchange for Agricon’s commitment to continue to
pay his health insurance premium (approximately $1,500 per month) through
September 30, 2014.


5.           Lock-Up of Newly Issued Shares.  AHM and GJL each agree that
they  will  not offer to sell, transfer, assign, pledge or hypothecate or enter
into any transaction to such effect, directly or indirectly, any shares of the
newly issued shares  during the “Lock-up Period” (as defined below) except in
compliance with this Agreement.  The “Lock-up Period” is the period which begins
on the Effective Date of this Agreement and which ends on June 20, 2015.  The
Lock-Up restrictions contained in this section 4.,  shall not apply to any of
the following: (a) Disposition(s)  by transfer of their shares, as a bona fide
gift or gifts, by will or intestacy or to any trust for the direct or indirect
benefit of them  or one or more members of the immediate family of their
shareholders, or (b) Disposition(s) by distributions by a trust to its
beneficiaries, or a pass-thru company to its members, or (c) Disposition to
third parties as approved by the Company,  provided that in the case of any such
Disposition(s)  pursuant to clauses (a) or (b) or (c), each donee, distributee,
trustee or beneficiary shall sign and deliver a lock-up agreement with the
Company substantially in the form of this section 4., and continuing for the
remaining portion of the Lock-up Period. Subsequent to June 30, 2015 AHM and GJL
each agree that they, or their assignees will sell no more than 5% of the
original shares received under the terms of this Agreement in any given month
beginning July 2015.
 
 
 

--------------------------------------------------------------------------------

 


6.           Mutual Release and Indemnification. Each of Abu, AHM and GJL, for
itself/himself and for his/its officers, directors and affiliates, expressly
releases and holds harmless Agricon and its officers, directors and affiliates,
from all liability for claims and/or damages of whatever nature related to or
arising out of this Agreement.  Reciprocally, Agricon for its officers,
directors and affiliates, expressly releases and hold harmless Abu, AHM and GJL
and its/their respective officers, directors and affiliates, from all liability
for claims and/or damages of whatever nature related to or arising out of this
Agreement.


7.           Corporate Authority, Good Standing.  Each of the Parties warrants
and represents that it is incorporated or organized validly under the laws of
its jurisdiction and that it has accomplished all corporate authorization to
enter into and to perform this Agreement.


8.           Governing Law and Arbitration and Miscellaneous. This Agreement
shall be governed by  Utah law without reference to any “conflicts-of-laws”
provisions and any dispute concerning the subject matter hereof, if not resolved
by Arbitration shall be subject to the exclusive jurisdiction, and Abu, AHM and
GJL and Agricon respectively submit to the jurisdiction, of courts sitting in
Utah.  Each of the foregoing agrees to submit any dispute hereunder to
non-binding arbitration using commercial rules of the American Arbitration
Association and using only one arbitrator sitting in Utah and only after an
unreasonable and unjustified delay by any one of the foregoing  after a hearing
on the dispute and rendering of a decision by the Arbitrator may the
non-delaying party in the first instance or any other  party in the second
instance seek judicial relief for any claim under this Agreement or dealing with
the subject matter hereof.  This Agreement contains the entire agreement of the
Parties regarding the subject matter of this Agreement, and there are no other
promises or conditions in any other agreement whether oral or written.  The
Parties have attempted to limit the non-competition provision so that it applies
only to the extent necessary to protect legitimate business and property
interests.  If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.


9.           Confidentiality.  The Parties agree to keep the terms and substance
of this Agreement (including but not limited to any amounts of money paid
pursuant thereto), and any of the underlying facts confidential and to refrain
from disclosing the same at any future time, or to any other individual or
entity whatsoever, except as Agricon may be required to report to the SEC and
publicly disclose concerning this transaction and/or file with the SEC a copy of
this Agreement.


----Signature Page Follows----
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITHESS WHEREOF, Abu, AHM and GJL and Agricon have executed the Agreement as
of the Effective Date above.


African Heavy Machinery Limited
By: _________________________
Its: __________________________


Ghana Journeys Limited
By: __________________________
Its: __________________________


Stephen Abu Jr.
_______________________________


Agricon Global Corporation
By: _____________________________
Its: _____________________________
And
By: _____________________________
Its: _____________________________


 
 

--------------------------------------------------------------------------------

 











